                         UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION

                                  NO. 5:20-CR-000181-D


   UNITED STATES OF AMERICA
                                                                   ORDER TO SEAL
       V.

   DEMETRIC EV AN WARD, JR.


       On motion of the Defendant, Dernetric Evan Ward, Jr., and   for good cause shown, it is
hereby ORDERED that [DE 34] be sealed until further notice by this Court.

       IT IS SO ORDER.

       This __1L day of     Jop+erJ bo t\          , 2020.



                                   JAs C. DEVER III
                                   United States District Judge




        Case 5:20-cr-00181-D Document 36 Filed 09/15/20 Page 1 of 1
